Citation Nr: 1539836	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include mood disorder. 
 
 2.  Entitlement to service connection for alcoholism.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1982. 

These matters come on appeal before the Board of Veterans' Appeals from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Jackson, Mississippi (RO), which denied the benefits sought on appeal. 

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

In December 2014 the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for an acquired psychiatric disorder and alcoholism.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Board remanded this matter in December 2014 for further development.  As part of the December 2014 remand, the Board instructed the RO to provide a VA examination to determine the nature and etiology of his claimed acquired psychiatric and his alcoholism which was intertwined with his acquired psychiatric disorder.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in February 2015.  The February 2015 VA examiner indicated that the Veteran had been diagnosed with alcohol dependence and noted that the Veteran was somewhat difficult to interview as he was not entirely cooperative.  The examiner also noted that the Veteran was adamant that he drank alcohol and did drugs to cope with his depression.  However, the examiner did not provide an etiology opinion as to whether the psychiatric disability was at least as likely as not related to the Veteran's military service and if so, whether the acquired psychiatric disorder caused or aggravated (increases the severity) his alcoholism.

Accordingly as the VA examiner did not provide an etiology for the Veteran's claimed disabilities, the February 2015 VA examination report does not comply with the Board's December 2014 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the February 2015 examiner should amend his examination report in accordance with the Board's December 2014 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in February 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

For each diagnosed disorder, the examiner should provide an opinion as to whether the psychiatric disability is at least as likely as not (i.e. a 50% chance or better) related to the Veteran's military service.  In doing so, the VA examiner should consider the Veteran's reported onset of drinking in service and the possibility that his history of alcoholism masked the acquired psychiatric disorder. 

If the Veteran is found to have a current psychiatric disorder that is at least as likely as not related to service,, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that his alcoholism is secondary to such diagnosed disorder.  In other words, the examiner should give an opinion as to whether the acquired psychiatric disorder caused or aggravates (increases the severity) of alcoholism.  If aggravation is found, the examiner should identify that aspect of the disease which is due to such aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




